Title: From Thomas Jefferson to John Lithgow, 4 January 1805
From: Jefferson, Thomas
To: Lithgow, John


                  
                     Sir 
                     
                     Washington Jan. 4. 05.
                  
                  Your favor of Dec. 4. has been duly recieved. mr Duane informed me that he meant to publish a new edition of the Notes on Virginia, and I had in contemplation some particular alterations which would require little time to make. my occupations by no means permit me at this time to revise the text, and make those changes in it which I should now do. I should in that case certainly qualify several expressions in the 19th. chapter which have been construed differently from what they were intended. I had under my eye, when writing, the manufacturers of the great cities in the old countries at the time present, with whom the want of food & clothing necessary to sustain life has begotten a depravity of morals, a dependance & corruption which renders them an undesirable accession to a country whose morals are sound. my expressions looked forward to the time when our own great cities would get into the same state. but they have been quoted as if meant for the present time here. as yet our manufacturers are as much at their ease, as independant & moral as our agricultural inhabitants, and they will continue so as long as there is vacant lands for them to resort to; because whenever it shall be attempted by the other classes to reduce them to the minimum of subsistence, they will quit their trades and go to labouring the earth. a first question is whether it is desirable for us to recieve at present the dissolute & demoralised handicrafts men of the old cities of Europe? a second & more difficult one is when even good handicraft men arrive here, is it better for them to set up their trade or go to the culture of the earth? whether their labor in their trade is worth more than their labour in the soil increased by the creative energies of the earth? had I time to revise that chapter this question should be discussed and other views of the subject taken which are presented by the wonderful changes which have taken place here since 1781, when the Notes on Virginia were written. perhaps, when I retire, I may amuse myself with a serious review of this work. at present it is out of the question. Accept my salutations and good wishes.
                  
                     Th: Jefferson 
                     
                  
               